       Case 1:18-mc-00503-JMF Document 15 Filed 11/22/18 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


------------------------------------- X
LLE ONE, LLC, et al.,

             Plaintiffs,                  Case No 1:18-mc-0503-JMF

      -against-                           (Related to Civil Action 4:16-cv-06232, N.D.
                                          Cal.)
FACEBOOK, INC.,

            Defendants.
------------------------------------- X
           Case 1:18-mc-00503-JMF Document 15 Filed 11/22/18 Page 2 of 5



 REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO ENFORCE THE SUBPOENAS

       Plaintiffs in the matter of LLE ONE, LLC, et al. v. Facebook, Inc., 4:16-cv-06232 (N.D.

Cal.) (“Plaintiffs”) submit this reply in support of their pending motion to enforce subpoenas

served on non-parties (1) Helen Lin (Publicis Media’s Chief Digital Officer); (2) Publicis Media,

Inc.; (3) Starcom MediaVest Group, Inc., (4) Zenith Media Services, Inc., (5) MediaVest

Worldwide, Inc., and (6) Digitas, Inc. (collectively, “Publicis”). Plaintiffs file solely to correct

and clarify the record in light of Publicis’ opposition.

        First, Publicis states in its opposition that it was not aware of the Court’s November 7,

2018 scheduling order until November 15, 2018. Opp’n 7. To the extent that Publicis implies that

Plaintiffs were somehow at fault for Publicis’ oversight, this is incorrect. Plaintiffs met their

obligations under the Local and Federal Rules by serving all of the motion papers to counsel for

Publicis on the same day the motion was filed—including the case number. See Fed. R. Civ.

Proc. 5(a). November 20, 2018 Declaration of Julia Horwitz (“Horwitz Decl.”) at ¶ 2. Plaintiffs

subsequently filed a proof of service on November 7, 2018, pursuant to this Court’s Scheduling

Order. ECF No. 3.

       Second, Publicis states that it responded to the subpoenas on November 9, 2018. Opp’n 7.

This is not fully accurate. Even now, Publicis has failed to respond or object to Requests for

Documents Nos. 4 and 6, nor has it responded or objected to the deposition requests.

       Third, Publicis misstates Plaintiffs’ position during the parties’ November 16 meet-and-

confer call.1 Plaintiffs did not demand that Publicis “produce all information requested,” nor did



       1
         Plaintiffs asked Publicis to include Plaintiffs’ November 16 proposal to any opposition
filed by Publicis so that this Court could be fully informed. Publicis did not attach Plaintiffs’
proposal, and instead mischaracterized Plaintiffs’ position in its opposition brief.


                                                   2
         Case 1:18-mc-00503-JMF Document 15 Filed 11/22/18 Page 3 of 5



Plaintiffs refuse to withdraw their motion.2 Horwitz Decl. ¶ 3. Rather, Plaintiffs offered to

withdraw their motion if Publicis would agree to Plaintiffs’ proposed compromise. Id. A copy of

that proposal is attached to the November 20, 2018 Declaration of Julia Horwitz, filed herewith.

        Fourth, Publicis objects that Plaintiffs have served Publicis with redacted documents.

Publicis fails to note that Plaintiffs requested on behalf of Publicis that the documents be

unsealed. Horwitz Decl. ¶ 4. Facebook agreed to unseal two of the three redacted exhibits, and

Plaintiffs removed the corresponding redactions from their motion, and provided all those

unredacted materials to Publicis. Id. Plaintiffs have further asked Facebook to unseal the

remainder of the materials, but Facebook has so far refused. Id.



Dated: November 22, 2018                      Respectfully submitted,



                                              /s/ Michael Eisenkraft__________
                                              Michael Eisenkraft
                                              Cohen Milstein Sellers & Toll PLLC
                                              88 Pine Street, 14th Floor
                                              New York, NY 10005
                                              (212) 838-7797
                                              meisenkraft@cohenmilstein.com

                                              Eric Gibbs
                                              Dylan Hughes
                                              David Stein
                                              Aaron Blumenthal
                                              GIBBS LAW GROUP LLP
                                              505 14th Street, Suite 1110
                                              Oakland, CA 94612
                                              Telephone: (510) 350-9700
                                              Facsimile: (510) 350-9701
                                              ehg@classlawgroup.com

    2
      In their response Publicis states, “Plaintiffs refused to withdraw their subpoenas[.]”
Plaintiffs assume that Publicis meant to write, “Plaintiffs refuse to withdraw their motion to
enforce.” For the reasons stated above, this is inaccurate.

                                                 3
Case 1:18-mc-00503-JMF Document 15 Filed 11/22/18 Page 4 of 5



                           dsh@classlawgroup.com
                           ds@classlawgroup.com
                           ab@classlawgroup.com

                           Andrew N. Friedman
                           Geoffrey Graber
                           Eric Kafka
                           Julia Horwitz
                           COHEN MILSTEIN SELLERS & TOLL PLLC
                           1100 New York Ave. NW, Fifth Floor
                           Washington, DC 20005
                           Telephone: (202) 408-4600
                           Facsimile: (202) 408-4699
                           afriedman@cohenmilstein.com
                           ggraber@cohenmilstein.com
                           ekafka@cohenmilstein.com
                           jhorwitz@cohenmilstein.com

                           Robert T. Eglet
                           Robert M. Adams
                           Erica D. Entsminger
                           Artemus W. Ham
                           EGLET PRINCE
                           400 South Seventh Street, Suite 400
                           Las Vegas, NV 89101
                           Telephone: (702) 450-5400
                           Facsimile: (702) 450-5451
                           eservice@egletlaw.com

                           Attorneys for Plaintiffs




                              4
         Case 1:18-mc-00503-JMF Document 15 Filed 11/22/18 Page 5 of 5



                                CERTIFICATE OF SERVICE


       I certify that, on November 22, 2018, I filed the foregoing via ECF, which sent

notification to all counsel of record. I also served the foregoing on counsel for Defendants

via email on November 20, 2018.



       Dated: November 22, 2018                      _/s/ Julia Horwitz______
                                                     Julia Horwitz




                                                 5
